Citation Nr: 1507039	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  13-23 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a right wrist/hand disorder.

3.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Attorney



INTRODUCTION

The Veteran served on active duty from January 1948 to December 1960.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

These claims require further development before being decided on appeal, however, so the Board is remanding them to the Agency of Original Jurisdiction (AOJ).


REMAND

In correspondence, the Veteran indicated that during his service, while stationed at Goose Bay, Labrador, in March or April 1951, he was moving a large piece of wood during a wind storm and was sent flying, landing on his left knee and right hand.  He also reported fracturing his ankle twice.  Recent VA treatment records document his reports of chronic leg pain.  An X-ray also revealed severe degenerative joint disease (DJD), i.e., arthritis of his right ankle and probable old trauma to the posterior aspect of the talus.

The Veteran's representative therefore asserts that an attempt should be made to get the Veteran's records from Goose Bay, Labrador.  His service treatment records (STRs) are missing and unfortunately appear to have been destroyed in the 1973 fire at the National Personnel Records Center (NPRC), which is a military records repository.  In this circumstance, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Missing records concerning the Veteran's military service, however, while indeed unfortunate, do not, alone, obviate the need for him to still have evidence supporting his claims by establishing he has the claimed disabilities and by suggesting a relationship or correlation between the claimed disabilities and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare, 1 Vet. App. at 367 ). In other words, missing records concerning a Veteran's service do not lower the threshold for an allowance of the claim.  No presumption, either in favor of the claim or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (declining to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  The legal standard for proving the claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

Thus, to first try and further assist the Veteran in substantiating these claims, an attempt should be specifically made to try and obtain the records mentioned concerning his alleged evaluation and treatment at Goose Bay, Labrador.

In addition, the Veteran has not been afforded a VA compensation examination.  Therefore, he should be examined to determine whether he has these claimed disabilities and, assuming he does, for medical nexus opinions concerning their etiologies, particularly insofar as whether they are related or attributable to his military service as he is alleging.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon Nicholson, 20 Vet. App. 79, 83 (2006).


Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain the Veteran's records from Goose Bay, Labrador, including especially those dated from March to April 1951.  If, after the required attempts, it is determined these records no longer exist or are unobtainable, then make a formal finding of this and appropriately notify the Veteran.  38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  Upon receipt of all additional records, or determination that none additionally exist or that they are unobtainable, schedule a VA compensation examination to determine the nature and etiology of all current bilateral knee, right wrist/hand, and right ankle disorders.  All diagnostic testing and evaluation, including X-rays if indicated, should be performed.  The examiner should review the record in conjunction with the examination for the pertinent history, including as recounted by the Veteran in his pleadings.

The examiner is then asked to identify all current disorders affecting the Veteran's knees, right wrist/hand and right ankle and provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any current bilateral knee, right wrist/hand, and right ankle disorders incepted during the Veteran's military service from January 1948 to December 1960; or, if involving arthritis, manifested to a compensable degree within a year of his discharge from service - so by December 1961; or is otherwise related or attributable to any disease, event, or injury during his service.

In making these critical determinations, the examiner should note the Veteran's contentions that his right wrist/hand and knees were injured in a fall during a wind storm and the contention that his right ankle was fractured twice during his service.  The examiner should also consider the more recent X-ray report showing probable old trauma of the right ankle.  As well, the examiner should consider private medical evidence reflecting a left knee injury following a post-service fall as a civilian.  The absence of records, such as treatment records, including during service, should not be the sole basis for any conclusion.  The examiner must provide explanatory rationale for all opinions expressed, whether favorable or unfavorable to these claims, if necessary citing to specific evidence in the file supporting conclusions.  

If the examiner determines he/she cannot respond without resorting to mere speculation, not only indicate this but also, and more importantly, discuss why a definitive response is not possible.

3.  Ensure the examiner's opinions are responsive to the questions asked, to the extent possible.  If not, obtain all necessary additional information.


4.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his attorney a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

